      Case 2:21-cv-02766-MRW Document 1 Filed 03/31/21 Page 1 of 5 Page ID #:1




 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   4605 Lankershim Blvd. Ste 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
 8   Attorneys for Plaintiff
     FILIPP GUDIS
 9
10
                          UNITED STATES DISTRICT COURT

11                      CENTRAL DISTRICT OF CALIFORNIA
12
13   FILIPP GUDIS,                            Case No.: 2:21-cv-2766

14                Plaintiff,
                                              COMPLAINT AND DEMAND FOR
15         vs.                                JURY TRIAL FOR:
16
                                              1. VIOLATIONS OF
17   UNITED RECOVERY SYSTEMS,                    THE FAIR DEBT COLLECTION
     LP,                                         PRACTICES ACT [15 U.S.C. §
18
                  Defendant(s).                  1692]
19
20                                            2. VIOLATIONS OF THE
                                                 ROSENTHAL FAIR DEBT
21
                                                 COLLECTION PRACTICES
22                                               ACT [CAL. CIV. CODE § 1788]
23
24                                 INTRODUCTION
25         1.     FILIPP GUDIS (“Plaintiff”) brings this action to secure redress from
26   UNITED RECOVERY SYSTEMS, LP (“Defendant”) for violations of the Fair
27   Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692. Plaintiff also brings
28

                                             -1-

                                                                COMPLAINT FOR DAMAGES
      Case 2:21-cv-02766-MRW Document 1 Filed 03/31/21 Page 2 of 5 Page ID #:2




 1   this action to secure redress from Defendant for violations of the Rosenthal Fair
 2   Debt Collection Practices Act [CAL. CIV. CODE § 1788].
 3                            JURISDICTION AND VENUE
 4         2.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 5   Plaintiff’s claims arise under the laws of the United States.
 6         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 7   because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 8   resides here, and Defendant transacts business here.
 9                                        PARTIES
10         4.     Plaintiff is an individual, residing in Los Angeles County, California.
11   Plaintiff is a natural person from whom a debt collector seeks to collect a consumer
12   debt which is due and owing or alleged to be due and owing.
13         5.      Defendant is a corporation engaged in the business of collecting
14   debts in this state and in several other states, with its principal place of business
15   located in Texas. The principal purpose of Defendant is the collection of debts in
16   this state and Defendant regularly attempts to collect debts alleged to be due
17   another.
18         6.     Defendant is engaged in the collection of debts from consumers using
19   the mail and telephone. Defendant regularly attempts to collect debts alleged to
20   be due another and Defendant is a “debt collector” as defined by the FDCPA and
21   the RFDCPA.
22                             FACTUAL ALLEGATIONS
23         7.     Within one year prior to the filing of this action, Defendant contacted
24   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
25   be due or owing from a natural person by reason of a consumer credit transaction
26   and/or "consumer debt."
27         8.    Within one year prior to the filing of this action, Defendant regularly
28   and repeatedly called Plaintiff at Plaintiff’s telephone number ending in 0775.

                                                -2-

                                                                     COMPLAINT FOR DAMAGES
      Case 2:21-cv-02766-MRW Document 1 Filed 03/31/21 Page 3 of 5 Page ID #:3




 1           9.    Within one year prior to the filing of this action and on numerous
 2   occasions, Defendant placed multiple calls to Plaintiff from telephone numbers
 3   (832) 548-0013, (832) 379-5398, (713) 364-0025 and (713) 364-0041. At all times
 4   relevant to this action, Defendant called Plaintiff from, but not limited to, the
 5   forgoing telephone numbers for the purpose of collecting an alleged debt.
 6           10.   Within one year prior to the commencement of this action, Defendant
 7   caused Plaintiff’s telephone to ring repeatedly and continuously to annoy Plaintiff.
 8
             11.   Within one year prior to the filing of this action, Defendant
 9
     communicated with Plaintiff with such frequency as to be unreasonable under the
10
     circumstances and to constitute harassment.
11
             12.   The natural and probable consequences of Defendant’s conduct was
12
     to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
13
     debt.
14
15                           FIRST CAUSE OF ACTION
16      (Violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692)
17           13.   Plaintiff incorporates by reference all of the above paragraphs of this
18   Complaint as though fully stated herein.
19           14.   Defendant violated the FDCPA. Defendant’s violations include, but
20   are not limited to the following:
21           (a)   Defendant violated 15 U.S.C. §1692d by engaging in any conduct the
22
     natural consequence of which is to harass, oppress, or abuse any person in
23
     connection with the collection of a debt;
24
             (b)   Defendant violated 15 U.S.C. §1692d(5) causing a telephone to ring
25
     or engaging any person in telephone conversation repeatedly or continuously with
26
     intent to annoy, abuse, or harass any person at the called number; and
27
             (c)   Defendant violated 15 U.S.C. §1692f use unfair or unconscionable
28
     means to collect or attempt to collect any debt.
                                                 -3-

                                                                   COMPLAINT FOR DAMAGES
       Case 2:21-cv-02766-MRW Document 1 Filed 03/31/21 Page 4 of 5 Page ID #:4




 1            14.   Defendant’s acts, as described above, were done intentionally with the
 2   purpose of coercing Plaintiff to pay the alleged debt.
 3            15.   As a result of the foregoing violations of the FDCPA, Defendant is
 4   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
 5   costs, and, such other and further relief as the Court deems proper.
 6                                 SECOND CAUSE OF ACTION
 7     (Violation of the Rosenthal Fair Debt Collection Practices Act, CAL. CIV.
 8                                        CODE § 1788)
 9            16.   Plaintiff incorporates by reference all of the above paragraphs of this
10   Complaint as though fully stated herein.
11            17.   Defendant violated the RFDCPA. Defendant’s violations include, but
12   are not limited to, the following:
13            (a)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
14   attempting to collect a consumer debt without complying with the provisions of
15   Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
16   Debt Collection Practices Act).
17            18.   Defendant’s acts, as described above, were done intentionally with the
18   purpose of coercing Plaintiff to pay the alleged debt.
19            19.   As a result of the foregoing violations of the RFDCPA, Defendant is
20   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
21   costs.
22                                   PRAYER FOR RELIEF
23            WHEREFORE, Plaintiff respectfully requests that judgment be entered
24   against Defendant for the following:
25            (a)   Actual damages pursuant to statute(s), in amounts to be determined
26   at trial and for Plaintiff.
27            (b)   Statutory damages pursuant to statute(s);
28
              (c)   Punitive damages pursuant to statute;
                                                 -4-

                                                                    COMPLAINT FOR DAMAGES
      Case 2:21-cv-02766-MRW Document 1 Filed 03/31/21 Page 5 of 5 Page ID #:5




 1         (d)   Costs and reasonable attorney’s fees pursuant to pursuant to statute(s);
 2   and
 3
           (e)   For such other and further relief as the Court may deem just and
 4
     proper.
 5
                              DEMAND FOR JURY TRIAL
 6
           Please take notice that Plaintiff demands a trial by jury in this action.
 7
 8
                                             RESPECTFULLY SUBMITTED,
 9
     Dated: March 31, 2021                   MARTIN & BONTRAGER, APC
10
11
                                             By: /s/ G. Thomas Martin, III
12
                                                     G. Thomas Martin, III
13
                                                     Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -5-

                                                                   COMPLAINT FOR DAMAGES
